DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/623,156 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-32 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 29-31 recite the term “output noise” which renders the claim unclear. More specifically, in light of instant specification which is silent as to what is meant by “output noise”, the term “output noise” as recited is unclear i.e. is it audible noise or “output noise signal”  or “noise signal” or something else.
Claim 25 recites “less than about 3.0 um” which renders the claim unclear.  More specifically, “less than 3.0 um” is an open ended range with an upper limit of 3.0 um while “about 3.0 um” is a relative range term which in combination render the claim indefinite.  The 
Dependent claims 26-28, 30-32 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 26-28, 30-32 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 25, 26, 28, 29, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Orr, Charles, Rory et al. (Pub. No.: WO2005084753, hereinafter referred to as "Orr") in view of  Dillinger; Klaus et al. (Pub. No.: US 5830140 A, hereinafter referred to as “Dillinger”).
As per independent Claim 21, Orr discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Orr in at least abstract, fig. 1, 4-5, page 1-3, page 4 lines 16-30, page 5 lines 1-2, 11-30, page 6 lines 1-7 for example discloses relevant subject-matter. More specifically, Orr in at least abstract, fig. 1, 4, 5, page 2 lines 4-28, page 3 lines 1-14 for example discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “A hand held device (11) contains a non-contact theremopile for detecting infra red radiation from a human or animal body, means (13) for detecting electromagnetic characteristics exhibited by the body and PEMFT means (12) for generating pulsed magnetic wave forms. The detecting means (13) locates a body area suitable for treatment and the wave forms generated to provide the treatment 
an electronic noise element as means of providing a first signal that  is used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body (Here, in light of instant application specification page 5 and page 11, the term “electronic noise element” is being interpreted as “a sensor for detecting an electric, magnetic or electromagnetic field, a sensor for detecting infrared radiation or a sensor for detecting heat radiation”. Orr in at least fig. 1, 4-5, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 11-30, page 6 lines 1-7  for example discloses an electronic noise element/detecting means as means of providing a first signal (for example output signals from the thermopile 30 )  that  is used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body via thermopile 30. Here, the first signal as claimed is represented by prior art “output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile” and “output signals from the thermopile 30”. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”; page 3 lines 29-31 “a non-contact theremopile 30 able to detect infra red radiation around 10 microns in wavelength and a probe 13 for detecting electromagnetic characteristics at the surface of a human or animal body”; page 5 lines 20-30 “when the thermopile 30 is provided the compartment 14 contains a 
wherein the electronic noise element outputs an output signal modulated on the first signal in addition to the output signal and wherein the first signal is individually influenced by the infrared radiation of the human body to be treated(Orr in at least page 2 lines 15-20, page 5 lines 19-30 for example discloses wherein the electronic noise element/detection means outputs an output signal modulated on the first signal in addition to the output signal and wherein the first signal is individually influenced by the infrared radiation of the human body to be treated. Here, the “output signal” as claimed is represented by converted signals “convert output signals from the thermopile 30 … into a visual and/or audible signal”. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”; page 5 lines 19-30 “When the thermopile 30 is provided the compartment 14 contains a microprocessor 40 (Figure 4) which will convert output signals from the thermopile 30 along 
wherein by interaction between the human body  to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of  the treatment frequency takes place( Orr in at least abstract, page 5 lines 20-30 and page 6 lines 1-7 for example discloses wherein by interaction between the human body  to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of  the treatment frequency takes place. See Orr at least page 5 lines 20-30 “when the thermopile 30 is provided the compartment 14 contains a microprocessor 40 (Figure 4) which will convert output signals from the thermopile 30 … into a visual and/or audible signal which will vary with the infra red radiation absorbed by the thermopile 30 from the area of a body within the field of view of the device 10… send signals from either of the sensor 13 or thermopile 30 to the computer 19, which in turn will adjust the output of the coils 16 in accordance with a detected radiation variation from the body”; page 6 lines 1-7 “output from the coils 16 is varied by the computer 19 only so long as an anomaly is detected in the radiation from the body. Such variation may take the form of varying any one or more of the intensity, frequency or duration of electromagnetic pulses…when for example, abnormal heat distribution is detected the treatment may be varied as the area being treated cools or warms as a result of the treatment.”), 
wherein the device is configured for signal processing and for generating a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured  for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation  for evaluating the first signal(Orr in at least fig. 1, 4, 5, page 2 lines 15-28, page 3 lines 5-7, 11-15, page 4 lines 21-29, page 5 lines 19-30 for example 
Orr  does not explicitly disclose a wavelength between 0.78 um and 3.0 um or signal superimposition feature.
However, Orr disclosure makes obvious  wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength between 0.78 um and 3.0 um (First examiner notes that the instant application specification (see page 2 last paragraph which spans into page 3) is silent as to the criticality of the noted wavelength range. Consequently, Orr’s disclosure in at least page 2 lines 11-15, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 11-30, page 6 lines 1-7 disclosing properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength around 10 microns/um in wavelength makes the recited wherein properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength between 0.78 um and 3.0 um obvious as a matter of routine optimization within prior art conditions or through routine experimentation. see MPEP 2144.05.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the properties of the treatment frequency  used in the 
However, in an analogous, human body treating devices via generation of  electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies field of endeavor, Dillinger discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Dillinger in at least abstract, fig. 1-4, col. 1 lines 5-16, 60-65, col. 2 lines 16-67, col. 3 lines 1-55, col. 4 lines 1-67, col. 5 lines 1-3, 50-67, col. 6 lines 1-67, col. 7 lines 1-42 for example discloses relevant subject-matter. More specifically, Dillinger in at least abstract, col. 2 lines 20-30, col. 5 lines 1-3, col. 7 lines 34-42 for example discloses device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “body-specific information in the form of electromagnetic noise is stored after separation with bandpass filters so that individual noise spectra segments can reflect the different planes of the body system and stored information of this type can be combined with a carrier and used for therapy”; col. 2 lines 20-30 “a device or apparatus for the plotting or registering of a spectrum which is body-specific or substance-specific and which comprises a contact element or pickup connected with an amplifier and in contact with the 
an electronic noise element as means of providing a first signal that  is used for a selection of a treatment frequency of the different treatment frequencies (Dillinger in at least abstract, col. 5 lines 1-3, 50-62  for example discloses an electronic noise element 2 as means of providing a first signal that  is used for a selection of a treatment frequency of the different treatment frequencies. see Dillinger at least col. 5 lines 1-3 “feedback of oscillations intrinsic to the patient can be superimposed on the body-specific spectrum to generate a resonance state.”; col. 5 lines 50-62 “apparatus shown in FIG. 1 for detecting substance-specific electromagnetic spectra …comprises a brass plate 2 which serves as a contact medium for the substance-specific … electro-magnetic noise and effectively constitutes a transducer, supply an electrical signal on the line 2a representing the electro-magnetic noise spectrum… Connected to the contact element or sensor 2 is an amplifier 3 which amplifies the noise spectrum from the brass plate. The amplified noise spectrum is supplied through a low-pass filter 4 and a manual switch 5 selectively to one of six bandpass filters 6”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal modulation used in the device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body as taught by Orr, to be a superimposition type, as taught by Dillinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of producing the therapeutically-effective oscillations that generate resonance state(Dillinger, col. 4 lines 64-66, col. 5 lines 1-2, col. 7 lines 1-42).

As per dependent Claim 22, the combination of Orr and Dillinger as a whole further discloses device wherein the electronic noise element includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting infrared radiation, or a sensor for detecting heat radiation (Orr in at least fig. 1, page 2 lines 4-28 for example discloses the electronic noise element/detecting means includes at least one sensor 13 for detecting an 

As per dependent Claim 24, the combination of Orr and Dillinger as a whole further discloses device wherein a noise voltage is provided as the first signal (Orr in at least page 2 lines 15-20 for example discloses a noise voltage is provided as the first signal. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”;).

As per independent Claim 25, Orr discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body(Orr in at least abstract, fig. 1, 4-5, page 1-3, page 4 lines 16-30, page 5 lines 1-2, 11-30, page 6 lines 1-7 for example discloses relevant subject-matter. More specifically, Orr in at least abstract, fig. 1, 4, 5, page 2 lines 4-28, page 3 lines 1-14 for example discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “A hand held device (11) contains a non-contact theremopile for detecting infra red radiation from a human or animal body, means (13) for detecting electromagnetic characteristics exhibited by the body and PEMFT means (12) for generating pulsed magnetic wave forms. The detecting means (13) locates a body area suitable for treatment and the wave forms generated to provide the treatment 
an electronic noise element that provides a first signal used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body (Here, in light of instant application specification page 5 and page 11, the term “electronic noise element” is being interpreted as “a sensor for detecting an electric, magnetic or electromagnetic field, a sensor for detecting infrared radiation or a sensor for detecting heat radiation”. Orr in at least fig. 1, 4-5, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 11-30, page 6 lines 1-7  for example discloses an electronic noise element (prior art thermopile-microprocessor or probe-transducer) that provides a first signal (for example output signals from the thermopile 30 )  used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body via thermopile 30. Here, the first signal as claimed is represented by prior art “output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile” and “output signals from the thermopile 30”. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”; page 3 lines 29-31 “a non-contact theremopile 30 able to detect infra red radiation around 10 microns in wavelength and a probe 13 for detecting electromagnetic characteristics at the surface of a human or animal body”; page 5 lines 20-30 “when the thermopile 30 is 
wherein the electronic noise element outputs an output signal modulated on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the infrared radiation of the human body to be treated(Orr in at least page 2 lines 15-20, page 5 lines 19-30 for example discloses wherein the electronic noise element (prior art thermopile-microprocessor or probe-transducer) outputs an output signal modulated on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the infrared radiation of the human body to be treated. Here, prior art conversion of voltage into an audible or visual signal and conversion of signals received from the transducer into visible wave forms is representative of “an output signal modulated on the output noise signal”. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”; page 5 lines 19-30 “When the thermopile 30 is provided the compartment 14 
wherein by interaction between the human body and a resulting signal influenced by a corresponding radiation of the human body, the electronic noise element selects the treatment frequency(Orr in at least abstract, page 5 lines 20-30 and page 6 lines 1-7 for example discloses wherein by interaction between the human body and a resulting signal influenced by a corresponding radiation of the human body, the electronic noise element prior art thermopile-microprocessor or probe-transducer) at least indirectly selects the treatment frequency. See Orr at least page 5 lines 20-30 “when the thermopile 30 is provided the compartment 14 contains a microprocessor 40 (Figure 4) which will convert output signals from the thermopile 30 … into a visual and/or audible signal which will vary with the infra red radiation absorbed by the thermopile 30 from the area of a body within the field of view of the device 10… send signals from either of the sensor 13 or thermopile 30 to the computer 19, which in turn will adjust the output of the coils 16 in accordance with a detected radiation variation from the body”; page 6 lines 1-7 “output from the coils 16 is varied by the computer 19 only so long as an anomaly is detected in the radiation from the body. Such variation may take the form of varying any one or more of the intensity, frequency or duration of electromagnetic pulses…when for example, abnormal heat distribution is detected the treatment may be varied as the area being treated cools or warms as a result of the treatment.” ), 
wherein the device is configured to process signals and generate a digital data stream of the first signal for evaluating the first signal, and wherein the device is configured to provide a 
Orr  does not explicitly disclose a wavelength less than about 3.0 um or signal superimposition feature.
However, Orr disclosure makes obvious  wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body having a wavelength less than about 3.0 um (First examiner notes that the instant application specification (see page 2 last paragraph which spans into page 3) is silent as to the criticality of the noted wavelength range. Consequently, Orr’s disclosure in at least page 2 lines 11-15, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 11-30, page 6 lines 1-7 disclosing properties of the treatment frequency  have at least a partial dependence on at least one infrared radiation of the human body having a wavelength around 10 microns/um in wavelength makes the recited wherein properties of the treatment frequency have at least a partial dependence on at least one infrared radiation of the human body having a wavelength less than about 3.0 um obvious as a matter of routine optimization within prior art conditions or through routine experimentation. see MPEP 2144.05.)

However, in an analogous, human body treating devices via generation of  electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies field of endeavor, Dillinger discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Dillinger in at least abstract, fig. 1-4, col. 1 lines 5-16, 60-65, col. 2 lines 16-67, col. 3 lines 1-55, col. 4 lines 1-67, col. 5 lines 1-3, 50-67, col. 6 lines 1-67, col. 7 lines 1-42 for example discloses relevant subject-matter. More specifically, Dillinger in at least abstract, col. 2 lines 20-30, col. 5 lines 1-3, col. 7 lines 34-42 for example discloses device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “body-specific information in the form of electromagnetic noise is stored after separation with bandpass filters so that individual noise spectra segments can reflect the different planes of the body system and stored information of this type can be combined with a carrier and used for therapy”; col. 2 lines 20-30 “a device or apparatus for the 
an electronic noise element that provides a first signal used for a selection of a treatment frequency of the different treatment frequencies (Dillinger in at least abstract, col. 5 lines 1-3, 50-62  for example discloses an electronic noise element 2 that provides a first signal used for a selection of a treatment frequency of the different treatment frequencies. see Dillinger at least col. 5 lines 1-3 “feedback of oscillations intrinsic to the patient can be superimposed on the body-specific spectrum to generate a resonance state.”; col. 5 lines 50-62 “apparatus shown in FIG. 1 for detecting substance-specific electromagnetic spectra …comprises a brass plate 2 which serves as a contact medium for the substance-specific … electro-magnetic noise and effectively constitutes a transducer, supply an electrical signal on the line 2a representing the electro-magnetic noise spectrum… Connected to the contact element or sensor 2 is an amplifier 3 which amplifies the noise spectrum from the brass plate. The amplified noise spectrum is 
wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the electromagnetic radiation of the human body to be treated(Dillinger in at least col. 5 lines 1-3, 50-62,  col. 2 lines 19-45, col. 4 lines 45-66, col. 5 lines 1-3, col. 7 lines 1-40 for example discloses wherein the electronic noise element outputs an output signal superimposed on the first signal in addition to the output signal, wherein the first signal is configured to be influenced by the electromagnetic radiation of the human body to be treated. See at least Dillinger col. 4 lines 45-66 ”apparatus can further include a generator for producing a carrier wave… an excitation current manual electrode from which feedback oscillation from the patient is applied to the circuit… the output signals of the bandpass filters are optionally combined in the logic and the combined signal is fed to one or more electrodes. The amplified output signal of the logic can be superimposed on a carrier wave similar to a Schuhmann wave to produce the therapeutically-effective oscillations”; col. 5 lines 50-62 “apparatus shown in FIG. 1 for detecting substance-specific electromagnetic spectra …comprises a brass plate 2 which serves as a contact medium for the substance-specific … electro-magnetic noise and effectively constitutes a transducer, supply an electrical signal on the line 2a representing the electro-magnetic noise spectrum… Connected to the contact element or sensor 2 is an amplifier 3 which amplifies the noise spectrum from the brass plate. The amplified noise spectrum is supplied through a low-pass filter 4”; col. 5 lines 1-3 “feedback of oscillations intrinsic to the patient can be superimposed on the body-specific spectrum to generate a resonance state.”; col. 7 lines 1-40 “Characteristic oscillation information after processing through the bandpass filters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal modulation used in the device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body as taught by Orr, to be a superimposition type, as taught by Dillinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of producing the therapeutically-effective oscillations that generate resonance state(Dillinger, col. 4 lines 64-66, col. 5 lines 1-2, col. 7 lines 1-42).

As per dependent Claim 26, the combination of Orr and Dillinger as a whole further discloses device wherein the electronic noise element includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting infrared radiation, or a sensor for detecting heat radiation (Orr in at least fig. 1, page 2 lines 4-28 for example discloses the electronic noise element/detecting means includes at least one sensor 13 for detecting an 

As per dependent Claim 28, the combination of Orr and Dillinger as a whole further discloses device wherein a voltage is provided as the first signal (Orr in at least page 2 lines 15-20 for example discloses a voltage is provided as the first signal. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”).

As per independent Claim 29, Orr discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Orr in at least abstract, fig. 1, 4-5, page 1-3, page 4 lines 16-30, page 5 lines 1-2, 11-30, page 6 lines 1-7 for example discloses relevant subject-matter. More specifically, Orr in at least abstract, fig. 1, 4, 5, page 2 lines 4-28, page 3 lines 1-14 for example discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “A hand held device (11) contains a non-contact theremopile for detecting infra red radiation from a human or animal body, means (13) for detecting electromagnetic characteristics exhibited by the body and PEMFT means (12) for generating pulsed magnetic wave forms. The detecting means (13) locates a body area suitable for treatment and the wave forms generated to provide the treatment can be adjusted according to readings of the detection means. These are preferably provided to a computer which in turn controls the PMFT equipment.”), the device comprising: 

wherein the electronic noise element outputs an output signal modulated on the output noise in addition to the output signal and wherein the output noise is individually influenced by the biophysical radiation of the human body to be treated (Orr in at least page 2 lines 15-20 and 24-28, page 4 lines 15-30, page 5 lines 19-30 for example discloses wherein the electronic noise element outputs an output signal modulated on the output noise signal in addition to the output 
wherein by interaction between the human body to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of the treatment frequency takes place (Orr in at least abstract, page 5 lines 20-30 and page 6 lines 1-7 for example discloses wherein by interaction between the human body to be treated and a resulting signal influenced by a corresponding radiation of the human body, a selection of the treatment frequency takes place. See Orr at least page 5 lines 20-30 “when the thermopile 30 is provided the compartment 14 contains a microprocessor 40 (Figure 4) which will convert output signals from the thermopile 30 … into a visual and/or audible signal which will vary with the infra red radiation absorbed by the thermopile 30 from the area of a body within the field of view of the device 10… send signals from either of the sensor 13 or thermopile 30 to the computer 19, which in turn will adjust the output of the coils 16 in accordance with a detected radiation variation from the body”; page 6 lines 1-7 “output from the coils 16 is varied by the computer 19 only so long as an anomaly is detected in the radiation from the body. Such variation may take the form of varying any one or more of the intensity, frequency or duration of electromagnetic pulses…when for example, abnormal heat distribution is detected the treatment may be varied as the area being treated cools or warms as a result of the treatment.”), 
wherein the device is further configured for signal processing and for generating a digital data stream of the output noise for evaluating the output noise, and wherein the device is further configured for a statistical evaluation of the digital data stream and for determining the treatment frequency dependent on the statistical evaluation for evaluating the output noise (Orr in at least fig. 1, 4, 5, page 2 lines 15-28, page 3 lines 5-7, 11-15, page 4 lines 21-29, page 5 
Orr  does not explicitly disclose signal superimposition feature.
However, in an analogous, human body treating devices via generation of  electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies field of endeavor, Dillinger discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Dillinger in at least abstract, fig. 1-4, col. 1 lines 5-16, 60-65, col. 2 lines 16-67, col. 3 lines 1-55, col. 4 lines 1-67, col. 5 lines 1-3, 50-67, col. 6 lines 1-67, col. 7 lines 1-42 for example discloses relevant subject-matter. More specifically, Dillinger in at least abstract, col. 2 lines 20-30, col. 5 lines 1-3, col. 7 lines 34-42 for example discloses device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body. See at least abstract “body-specific information in the form of electromagnetic noise is stored after separation with bandpass filters so that individual noise spectra segments can reflect the different planes of the body system and stored information of this type can be combined with a carrier and used for therapy”; col. 2 lines 20-30 “a device or apparatus for the plotting or registering of a spectrum which is body-specific or substance-specific and which comprises a contact element or pickup connected with an amplifier and in contact with the 
an electronic noise element that generates an output noise used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the electronic noise element have at least a partial dependence on at least one biophysical radiation of the human body (Dillinger in at least abstract, col. 5 lines 1-3, 50-62  for example discloses an electronic noise element 2 that generates an output noise signal used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the electronic noise element 2 have at least a partial dependence on at least one biophysical radiation of the human body since electronic noise element 2 senses the body-specific electro-magnetic noise spectrum. see Dillinger at least col. 5 lines 1-3 “feedback of oscillations intrinsic to the patient can be superimposed on the body-specific spectrum to generate a resonance state.”; col. 5 lines 50-62 “apparatus shown in FIG. 1 for detecting substance-specific electromagnetic spectra …comprises a brass plate 2 which serves as a contact medium for the substance-specific … electro-magnetic noise and effectively constitutes a transducer, supply an electrical signal on the line 2a representing the electro-magnetic noise spectrum… Connected to the contact element or 
wherein the electronic noise element outputs an output signal superimposed on the output noise in addition to the output signal and wherein the output noise is individually influenced by the biophysical radiation of the human body to be treated(Dillinger in at least col. 5 lines 1-3, 50-62,  col. 2 lines 19-45, col. 4 lines 45-66, col. 5 lines 1-3, col. 7 lines 1-40 for example discloses wherein the electronic noise element 2 outputs an output signal superimposed on the output noise signal in addition to the output signal and wherein the output noise signal is individually influenced by the biophysical radiation of the human body to be treated. See at least Dillinger col. 4 lines 45-66 ”apparatus can further include a generator for producing a carrier wave… an excitation current manual electrode from which feedback oscillation from the patient is applied to the circuit… the output signals of the bandpass filters are optionally combined in the logic and the combined signal is fed to one or more electrodes. The amplified output signal of the logic can be superimposed on a carrier wave similar to a Schuhmann wave to produce the therapeutically-effective oscillations”; col. 5 lines 50-62 “apparatus shown in FIG. 1 for detecting substance-specific electromagnetic spectra …comprises a brass plate 2 which serves as a contact medium for the substance-specific … electro-magnetic noise and effectively constitutes a transducer, supply an electrical signal on the line 2a representing the electro-magnetic noise spectrum… Connected to the contact element or sensor 2 is an amplifier 3 which amplifies the noise spectrum from the brass plate. The amplified noise spectrum is supplied through a low-pass filter 4”; col. 5 lines 1-3 “feedback of oscillations intrinsic to the patient can be superimposed on the body-specific spectrum to generate a resonance state.”; col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal modulation used in the device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body as taught by Orr, to be a superimposition type, as taught by Dillinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of producing the therapeutically-effective oscillations that generate resonance state(Dillinger, col. 4 lines 64-66, col. 5 lines 1-2, col. 7 lines 1-42).

As per dependent Claim 30, the combination of Orr and Dillinger as a whole further discloses device wherein the electronic noise element includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting biophysical radiation, or a 

As per dependent Claim 32, the combination of Orr and Dillinger as a whole further discloses device wherein a voltage is provided as the output signal (Orr in at least page 2 lines 15-20 for example discloses a voltage is provided as the output signal. See at least Orr page 2 lines 15-20 “The output signal from the thermopile is preferably an analogue voltage which varies in proportion to the infra red radiation absorbed from within the field of view of the thermopile, and means is preferably provided to convert said voltage into an audible or visual signal.”).

Claims 23, 27, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orr in view of Dillinger and further in view of Sato, Shigemi et al. (Pub. No.: US 20020037026 A1, hereinafter referred to as “Sato”).
As per dependent Claim 23, the combination of Orr and Dillinger as a whole further discloses device of claim 22 (see claim 22), wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor (Orr in at least fig. 1, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 19-30 for example discloses wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor/ thermopile 30).

		However, in an analogous, infrared sensor based physiological temperature measuring device field of endeavor, Sato discloses device wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element(Sato in at least abstract, [0022], [0023], [0098],[0141] for example discloses device wherein the electronic noise element/infrared sensing element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element. See at least Sato [0022] “a PN junction, for example, a diode, can be incorporated into a semiconductor substrate, and used as the thermosensitive portion because a forward voltage drop substantially linearly changes depending upon temperature. Therefore, the base of at least the thick wall portion of the base preferably comprises a semiconductor substrate so that the thermosensitive portion comprises the PN junction formed on the semiconductor substrate. As a result, an infrared sensing element comprising a compact thermosensitive portion can be formed. Also, like the thermopile, the thermosensitive portion can be formed by the semiconductor process, thereby decreasing the manufacturing cost.”; [0023] “by using the PN junction as the thermosensitive portion, the temperature can be easily measured in any place at any time independently of the environment because the temperature characteristic is linear. Therefore, the infrared sensing element of the present invention comprises the PN junction as the thermosensitive portion, and temperature determining means include means for determining the reference temperature based on the forward voltage drop of the PN junction, whereby a 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared radiation sensor used in the device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body  of Orr, as modified with Dillinger, to be an infrared diode, wherein the p-n-junction of which serves as a passive noise element, as taught by Sato. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a]  easily measuring the temperature in any place at any time independently of the environment because the temperature characteristic is linear due to use of the PN junction as the thermosensitive portion (Sato, [0023]); and/or providing a compact temperature measuring device with high measurement accuracy within a wide temperature range (Sato, [0023]) and/or [b] enhancing measurement accuracy (Sato, [0098]). 

As per dependent Claim 27, the combination of Orr and Dillinger as a whole further discloses device of claim 26 (see claim 26), wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared diode (Orr in at least fig. 1, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 19-30 for example discloses wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor/ thermopile 30).
		The combination of Orr and Dillinger as a whole does not explicitly disclose wherein the p-n- junction of which serves as a passive noise element.



As per dependent Claim 31, the combination of Orr and Dillinger as a whole further discloses device of claim 30 (see claim 30), wherein the electronic noise element includes a sensor for detecting biophysical radiation in the form of an infrared diode (Orr in at least fig. 1, page 2 lines 5-19, page 3 lines 29-31, page 5 lines 19-30 for example discloses wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor/ thermopile 30).
		The combination of Orr and Dillinger as a whole does not explicitly disclose wherein the p-n junction of which serves as a passive noise element.
		However, in an analogous, infrared sensor based physiological temperature measuring device field of endeavor, Sato discloses device wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared radiation sensor used in the device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body  of Orr, as modified with Dillinger, to be an . 

Response to Amendment
 According to the Amendment, filed 02/15/2022, the status of the claims is as follows:
Claims 21, 24, 25, 28 are currently amended; 
Claims 22, 23, 26, 27 are previously presented;
Claims 29-32 are new; and
Claims 1-20 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 02/15/2022.  No new matter was introduced.
By the current amendment, as a result, claims 21-32  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  02/15/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action 

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 6-9 of Applicant’s Amendment dated  02/15/2022 where Applicant’s’ remarks inter alia that: 
Claim Rejections under 35 U.S.C. §§ 102 and 103
[A] Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. $102 as allegedly being anticipated by U.S. Patent Application Publication No. 2015/0297888 (“Rhodes”). Claims 24 and 28 are rejected under 35 U.S.C. §102 as allegedly being anticipated by Rhodes as evidenced by U.S. Patent Application Publication No. 2002/0037026 (“Sato”). Claims 23 and 27 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Rhodes in view of Sato.
[B] independent claims 21 and 25 are amended in a manner believed to more clearly patentably define over the cited art. In particular, Rhodes and Sato, alone or in any proper combination, do not disclose, teach, or suggest the subject matter of each of amended claims 21 and 25 (or the respective claims that depend therefrom). Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections under 35 U.S.C. §§102 and 103 over Rhodes and/or Sato.

[C] Claims 29-32 are newly added. Applicant respectfully submits that Rhodes and Sato, alone or in any proper combination, do not disclose, teach, or suggest at least the above-noted features of independent claim 29. 

[D] One of ordinary skill in the art would not have understood a temperature sensor to be an electronic noise element and therefore such interpretation could only necessarily be possible with the benefit of Applicant’s specification and improper hindsight bias.

[E] Accordingly, Applicant respectfully submits that new claims 29-32 are also in condition for allowance. Applicant respectfully submits that all pending claims are patentable over the references of record, and in condition for allowance.


Applicant’s arguments, 21[D] with respect to claim 21, 25 and 29 have been fully considered but was not found persuasive. The term “electronic noise element”, in light of instant application specification page 5 and page 11 and as also detailed in Office Action dated 06/25/2021 page 6, para. [0015] and further acknowledged by the Applicant in Applicant Arguments/Remarks Made in an Amendment dated 09/22/2021 page 5, has been interpreted as “a sensor for detecting an electric, magnetic or electromagnetic field, a sensor for detecting infrared radiation or a sensor for detecting heat radiation”.  Furthermore, as also evidenced in Dillard at least page 1 substances and body systems emit substance-specific or body-specific electromagnetic noise, electromagnetic spectra, bioresonance fields detectable by electromagnetic spectrum sensor-transducers. Thus, one of ordinary skill in the art would not have understood body biophysical sensing sensor-transducers to be type of electronic noise element and therefore such interpretation would be reasonable.
Applicant’s arguments, 21[A-C] and [E] with respect to claim 21, 25 and 29 have been fully considered and are persuasive.  Therefore, the rejections as raised in Office Action dated 11/17/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Orr and Dillinger as a whole. Consequently, claims as explicitly, positively and specifically recited by the Applicants are not allowable at this time. Please also cross-reference detailed claim 21, 25 and 29  interpretation, claim limitation mapping  to prior art disclosed features detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 7, 9 of Applicant’s Amendment dated  02/15/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 22-24, 26-28, 30-32.
[a] Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. $102 as allegedly being anticipated by U.S. Patent Application Publication No. 2015/0297888 (“Rhodes”). Claims 24 and 28 are rejected under 35 U.S.C. §102 as allegedly being anticipated by Rhodes as evidenced by U.S. Patent Application Publication No. 2002/0037026 (“Sato”). Claims 23 and 27 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Rhodes in view of Sato.
[b] independent claims 21 and 25 are amended in a manner believed to more clearly patentably define over the cited art. In particular, Rhodes and Sato, alone or in any proper combination, do not disclose, teach, or suggest the subject matter of each of amended claims 21 and 25 (or the respective claims that depend therefrom). Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections under 35 U.S.C. §§102 and 103 over Rhodes and/or Sato.

[c] Each of claims 30-32 depends from independent claim 29, and therefore each is believed to patentable define over the prior art for at least the same respective reasons that independent claim 29 defines over the prior art. Given that each of claims 30-32 recites further features, each of claims 30-32 further defines over the prior art. Accordingly, Applicant respectfully submits that new claims 29-32 are also in condition for allowance.

[e] Accordingly, Applicant respectfully submits that new claims 29-32 are also in condition for allowance. Applicant respectfully submits that all pending claims are patentable over the references of record, and in condition for allowance 

Applicant’s arguments 22 [a-e] with respect to dependent claims 22-24, 26-28, 30-32 been considered but are not persuasive. Applicant's arguments fail to comply with 37 
Furthermore, the rejections of dependent claims 22-24, 26-28, 30-32 as raised in Office Action dated 11/17/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Orr and Dillinger as a whole with respect to claims 22, 24, 26, 28, 30, 32 and  new ground(s) of rejection is made in view of the combination of Orr, Dillinger, and Sato as a whole with respect to claims 23, 27, 31. Consequently, claims as explicitly, positively and specifically recited by the Applicants are not allowable at this time. Please also cross-reference detailed claim 21, 25 and 29  interpretation, claim limitation mapping  to prior art disclosed features detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 6301506 B1 for disclosing techniques of treating patients with electromagnetic radiation via an apparatus comprising a frequency generator and a coil connected thereto for transmitting electromagnetic waves similar to that disclosed.
US 5458142 A for disclosing systems, methods, and apparatus by which the electromagnetic emissions of a living organism may be monitored whereby the physical state and emotional state of an organism and the changes in the physical and emotional state of the organism can be monitored similar to that disclosed. US 5458142 A provides a means of altering the physical state and emotional state of an organism by the introduction of specific 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791